United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1035
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Loren Longie,                           *
                                        * [UNPUBLISHED]
             Appellant,                 *
________                                *
                                        *
Spirit Lake Tribe,                      *
                                        *
             Garnishee.                 *
                                   ___________

                             Submitted: May 15, 2009
                                 Filed: May 19, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Loren Longie challenges the district court’s1 order of garnishment, which was
entered to help satisfy Longie’s criminal restitution debt. On appeal, he argues that
a tribal disbursement was not subject to collection by the government because it

      1
      The Honorable Ralph Erickson, United States District Judge for the District of
North Dakota.
constituted “other income” under 26 U.S.C. § 6334(a)(9). After careful review, we
conclude that section 6334(a)(9) does not apply in this case. See 18 U.S.C.
§ 3613(a)(1), (f) (United States may enforce judgment imposing fine using procedures
for enforcement of civil judgment under federal law; notwithstanding any other
federal law, judgment imposing fine may be enforced against all property or rights to
property of person fined, except that property exempt from levy for taxes pursuant to
§ 6334(a)(1)-(8), (10), and (12) shall be exempt from enforcement of judgment; in
accordance with 18 U.S.C. § 3664(m)(1)(A), all provisions of this section are
available to United States for enforcement of order of restitution).

     Accordingly, we affirm. See 8th Cir. R. 47B. We deny appellee’s pending
motion to supplement the record on appeal.
                      ______________________________




                                         -2-